Petition for writ of certiorari is granted and the writ shall issue forthwith.
The parties are directed to argue the issues, among the other issues involved in this case, as to whether certiorari is the proper remedy, see Jacob v. Board of Regents for Education, 117 R.I. 164, 365 A.2d 430 (1976); whether the School Committee has standing to petition for certiorari, Town of East Greenwich v. Day, 119 R.I. 1, 375 A.2d 953 (1977); and whether the Commissioner of Education has the authority to remand a case to the School Committee.